Exhibit 10.2

USA TRUCK, INC.

2014 OMNIBUS INCENTIVE PLAN

AWARD NOTICE

 

GRANTEE:                                                           TYPE OF
AWARD:                                                           NUMBER OF
TIME-VESTED RESTRICTED SHARES (“TIME-VESTED SHARES”):
                                                          NUMBER OF
PERFORMANCE-VESTED RESTRICTED SHARES (“PERFORMANCE-VESTED SHARES”):
                                                          DATE OF GRANT:
                                                         

1. Grant of Restricted Stock. This Award Notice (this “Award Notice”) serves to
notify you that USA Truck, Inc., a Delaware corporation (the “Company”), hereby
grants to you, under the Company’s 2014 Omnibus Incentive Plan (the “Plan”), a
Restricted Stock Award (the “Award”), on the terms and conditions set forth in
this Award Notice and the Plan, of the number of Time-Vested Shares and
Performance-Vested Shares set forth above (“Restricted Shares”) of the Company’s
Common Stock, par value $0.01 per share (the “Common Stock”), set forth above. A
copy of the Plan is available from the Company’s Chief Financial Officer upon
request. You should review the terms of this Award Notice and the Plan
carefully.

2. Restrictions and Vesting. Subject to the terms and conditions set forth in
this Award Notice, the Restricted Shares will vest as follows:

(a) The Time-Vested Shares (with fractional shares rounded to the nearest whole
share unless the aggregate vested Restricted Shares would be higher than
Restricted Shares covered by this Award, in which case such fractional share
will be rounded down) will vest as provided on Schedule A until all such
Time-Vested Shares have vested, if (and only if) you are continuously employed
by the Company or a subsidiary of the Company (a “Subsidiary”) from the date
hereof through each vesting date set forth in Schedule A.

(b) The Performance-Vested Shares will vest in accordance with the terms on
Schedule A.

3. Additional Vesting Matters. Subject to Section 4, any Restricted Shares that
do not vest as a result of your failure to have been continuously in the
employment or service of the Company or a Subsidiary from the date of grant
until the vesting dates will automatically be forfeited on the date your
employment is terminated without any obligation of the Company to pay any amount
or deliver any Restricted Shares to you or to any other person or entity.



--------------------------------------------------------------------------------

4. Effect of Retirement, Death, or Disability. In the event of your retirement
with the consent of the Committee, death, or disability (as defined in
Section 22(e) of the Code) prior to the complete vesting of the Award, the
Performance-Vested Shares will vest following the Performance Period during
which such retirement, death, or disability occurred if (and only if) the
Performance Goal (as defined in Schedule A) has been satisfied for the
Performance Period, and the Committee has certified such satisfaction; provided,
that the number of Performance-Vested Shares will be reduced proportionately for
the number of days remaining in such Performance Period following such
retirement, death, or disability as compared to the total number of days in the
Performance Period.

The term “retirement” as used in this Award Notice means (i) at the date of such
retirement you are at least sixty-two (62) years of age, (ii) at the date of
such retirement you have had at least five (5) years of service to the Company
or a Subsidiary, and (iii) following retirement you do not provide any
employment, consulting, agent, or independent contractor services to any person
or entity (other than consulting services provided to the Company or a
Subsidiary) of any material nature, as determined in the sole discretion of the
Committee either at the time of retirement or thereafter through any vesting of
an Award.

5. Effect of Change In Control.

(a) In General. Upon the occurrence of a Change In Control (as defined below),
any unvested portion of the Restricted Shares will immediately vest as follows:

 

  (i) With respect to any unvested portion of the Time-Vested Shares, such
unvested Time-Vested Shares will vest [                ].

 

  (ii) With respect to any unvested portion of the Performance-Vested Shares,
all such unvested Performance-Vested Shares will vest [                ].

(b) “Change In Control” Defined. The term “Change In Control” means a change in
control of the Company of a nature that would be required to be reported in
response to Item 5.01 of a Current Report on Form 8-K, as in effect on
December 31, 2014, pursuant to Section 13 or 15(d) of the Exchange Act; provided
that, without limitation, a Change In Control will be deemed to have occurred at
such time as:

(i) Any “person” within the meaning of Section 14(d)(2) of the Exchange Act and
Section 13(d)(3) of the Exchange Act, other than a Permitted Holder becomes the
“beneficial owner,” as defined in Rule 13d-3 under the Exchange Act, directly or
indirectly, of fifty percent (50%) or more of the combined voting power of the
outstanding securities of the Company ordinarily having the right to vote in the
election of directors; provided, however, that the following will not constitute
a Change In Control: any acquisition by any corporation if, immediately
following such acquisition, more than seventy-five percent (75%) of the
outstanding securities of the acquiring corporation (or the parent thereof)
ordinarily having the right to vote in the election of directors is beneficially
owned by all or substantially all of those persons who, immediately prior to
such acquisition, were the beneficial owners of the outstanding securities of
the Company ordinarily having the right to vote in the election of directors;

(ii) Individuals who constitute the Board on the date of the approval of the
Plan (the “Incumbent Board”) have ceased for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to the
date of the approval of the Plan, whose election or nomination for election by
the Company’s stockholders was approved by a vote of at

 

2



--------------------------------------------------------------------------------

least three-fourths (3/4) of the directors comprising the Incumbent Board,
either by a specific vote or by approval of the proxy statement of the Company
in which such person is named as a nominee for director without objection to
such nomination (other than an election or nomination of an individual whose
initial assumption of office is in connection with an actual or threatened
“election contest” relating to the election of directors of the Company, as such
terms are used in Rule 14a-11 under the Exchange Act as in effect on
December 31, 2013, or “tender offer,” as such term is used in Section 14(d) of
the Exchange Act), will be, for purposes of the Plan, considered as though such
person were a member of the Incumbent Board;

(iii) Upon the consummation by the Company of a reorganization, merger, or
consolidation, other than one with respect to which all or substantially all of
those persons who were the beneficial owners, immediately prior to such
reorganization, merger, or consolidation, of outstanding securities of the
Company ordinarily having the right to vote in the election of directors own,
immediately after such transaction, more than seventy-five percent (75%) of the
outstanding securities of the resulting corporation ordinarily having the right
to vote in the election of directors; or

(iv) Upon the approval by the Company’s stockholders of a complete liquidation
and dissolution of the Company or the sale or other disposition of all or
substantially all of the assets of the Company other than to a Subsidiary.

(c) “Permitted Holder” Defined. The term “Permitted Holder” means: (i) the
Company or a Subsidiary, or (ii) any employee benefit plan sponsored by the
Company or a Subsidiary.

6. Book-Entry Registration. The Restricted Shares initially will be evidenced by
book-entry registration only, without the issuance of a certificate representing
the Restricted Shares.

7. Issuance of Shares. Subject to Sections 8 and 13 of this Award Notice, upon
the vesting of any Restricted Shares pursuant to this Award Notice, the Company
will issue a certificate representing such vested Restricted Shares as promptly
as practicable following the date of vesting. The Restricted Shares may be
issued during your lifetime only to you, or after your death to your designated
beneficiary, or, in the absence of such beneficiary, to your duly qualified
personal representative.

8. Withholding. You will pay to the Company or a Subsidiary, or make other
arrangements satisfactory to the Company regarding the payment of, any federal,
state, or local taxes of any kind required by applicable law to be withheld with
respect to the Restricted Shares awarded under this Award Notice. Your right to
receive the Restricted Shares under this Award Notice is subject to, and
conditioned on, your payment of such withholding amounts.

9. Nonassignability. The Restricted Shares and the right to vote such shares and
to receive dividends thereon, may not, except as otherwise provided in the Plan,
be sold, assigned, transferred, pledged, or encumbered in any way prior to the
vesting of such shares, whether by operation of law or otherwise, except by will
or the laws of descent and distribution. After vesting, the sale or other
transfer of the shares of Common Stock will be subject to applicable laws and
regulations under the Exchange Act.

10. Rights as a Stockholder; Limitation on Rights. Unless the Award is cancelled
or forfeited as provided in Section 3, 4, or 5 of this Award Notice, prior to
the vesting of the Restricted Shares, you will have all of the other rights of a
stockholder with respect to the Restricted Shares so awarded, including, but not
limited to, the right to receive such cash dividends, if any, as may be declared
on such shares from time to time and the right to vote (in person or by proxy)
such shares at any meeting of

 

3



--------------------------------------------------------------------------------

stockholders of the Company, provided, with respect to any Performance-Vested
Shares, you will have such rights only with respect to the target number of such
Performance-Vested Shares as determined in accordance with Schedule A (without
regard to any minimum or maximum number of such Performance-Vested Shares that
may potentially vest upon the level of achievement of the Performance Goal).
Neither the Plan, the granting of the Award, nor this Award Notice gives you any
right to remain in the employment of the Company or a Subsidiary.

11. Obligation to Maintain Stock Ownership. Your ability to dispose of
Restricted Shares after vesting may be limited by stock ownership guidelines
adopted by the Company for certain officers and key employees, and the Company
is authorized to place a restrictive legend on such shares, issue stop-transfer
instructions to the transfer agent, or take such other actions as may be
advisable, in the Committee’s sole discretion, to enforce such ownership
guidelines. Please determine whether you are subject to the guidelines and how
many Restricted Shares may be disposed of prior to attempting to dispose of any
shares.

12. Rights of the Company and Subsidiaries. This Award Notice does not affect
the right of the Company or a Subsidiary to take any corporate action
whatsoever, including without limitation its right to recapitalize, reorganize,
or make other changes in its capital structure or business, merge or
consolidate, issue bonds, notes, shares of Common Stock, or other securities,
including preferred stock, or options therefor, dissolve or liquidate, or sell
or transfer any part of its assets or business.

13. Restrictions on Issuance of Shares. If at any time the Company determines
that the listing, registration, or qualification of the Restricted Shares upon
any securities exchange or quotation system, or under any state or federal law,
or the approval of any governmental agency, is necessary or advisable as a
condition to the issuance of a certificate representing any vested Restricted
Shares, such issuance may not be made in whole or in part unless and until such
listing, registration, qualification, or approval will have been effected or
obtained free of any conditions not acceptable to the Company.

14. Plan Controls; Definitions. The Award is subject to all of the provisions of
the Plan, which is hereby incorporated by reference, and is further subject to
all the interpretations, amendments, rules, and regulations that may from time
to time be promulgated and adopted by the Committee pursuant to the Plan. Except
as set forth in the last sentence of this Section 14, in the event of any
conflict among the provisions of the Plan and this Award Notice, the provisions
of the Plan will be controlling and determinative. The capitalized terms used in
this Award Notice and not otherwise defined herein are defined in the Plan.

15. Amendment. Except as otherwise provided herein or by the Plan, the Company
may only alter, amend, or terminate this Award with your consent.

16. Governing Law. This Award Notice will be governed by and construed in
accordance with the laws of the State of Delaware, except as superseded by
applicable federal law, without giving effect to its conflicts of law
provisions.

17. Notices. All notices and other communications to the Company required or
permitted under this Award Notice will be written, and will be either delivered
personally or sent by registered or certified first-class mail, postage prepaid
and return receipt requested addressed to the Company’s office at 3200
Industrial Park Road, Van Buren, Arkansas 72956, Attention: Chief Financial
Officer. Each such notice and other communication delivered personally will be
deemed to have been given when delivered. Each such notice and other
communication delivered by mail will be deemed to have been given when it is
deposited in the United States mail in the manner specified herein, and each
such notice and other communication delivered by facsimile or electronically
will be deemed to have been given when it is so transmitted and the appropriate
confirmation is received.

* * * * * * * * * *

 

4



--------------------------------------------------------------------------------

ACKNOWLEDGEMENT

The undersigned acknowledges receipt of, and understands and agrees to be bound
by, this Award Notice and the Plan. The undersigned further acknowledges that
this Award Notice and the Plan set forth the entire understanding between him or
her and the Company regarding the restricted stock granted by this Award Notice
and that this Award Notice and the Plan supersede all prior oral and written
agreements on that subject.

Dated:             , 2015

 

Grantee:

 

USA Truck, Inc. By:

 

John M. Simone, President and Chief Executive Officer

 

5



--------------------------------------------------------------------------------

Schedule A

 

6